DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on June 7, 2022 and July 5, 2022 have been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	The filing date of this application is September 16, 2019.
Claim Status
Claims Filing Date
June 7, 2022
Amended
1
Cancelled
4
Under Examination
1-3


	The applicant argues the claim amendment is supported by [0014] of applicant’s specification (June 7, 2022 Remarks pg. 4 para. 3).
	The examiner respectfully disagrees. Applicant’s specification at [0020] supports the claim amendment.
Response to Arguments
Sekine ‘574
Applicant's arguments filed June 7, 2022 have been fully considered but they are not persuasive.
	The applicant argues in Sekine ‘574 [0014] the outer shell covering the core portion is substantially composed of an intermetallic compound (Remarks pg. 6 para. 2), whereas applicant’s amended claim 1 recites that the shell that covers the core is substantially composed of an alloyed structure in which metal matrix and intermetallic compound that form an endotaxial junction (Remarks para. spanning pgs. 6-7).
	The examiner respectfully disagrees. A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including nonpreferred embodiments. MPEP 2123(I). 
Sekine ‘574 teaches in [0014] the metal particles include an outer shell and a core portion where the core includes metal matrix and an intermetallic compound and the outer shell covering the core is substantially intermetallic compound. In Sekine ‘574 a shell that comprises the outer shell plus a portion of the core includes the metal matrix and intermetallic compound such that is reads on the claimed shell that covers the core.
	Sekine ‘574 also teaches Fig. 1 No. 2 shows a cross-sectional electron micrograph of metal particles of the invention obtained by Ar sputtering ([0012]). In the event the outer layer on the particle cross section is the sputtered material, then what appears to be the shell of the particle has breaks in the light, intermetallic compound 120 surrounding the particle, which indicates the presence of the dark, metal matrix 140 in the shell structure ([0012]). Below annotated Fig. 1 No. 2 from Sekine ‘574 with white arrows indicating the presence of dark, metal matrix 140 in the shell structure.

    PNG
    media_image1.png
    473
    436
    media_image1.png
    Greyscale

	Further, the composition (i.e. Sn-Cu alloy with 8Cu/92Sn raw material, Sekine ‘574 [0008], [0025]) and processing (i.e. method of forming the powder, Sekine ‘574 [0017], [0020]; applicant’s specification [0023]) of the prior art are substantially similar to that claimed and that taught by applicant’s specification as forming the claimed metal particle. It appears that the product of the prior art is substantially similar to the product claimed, including the metal particle comprising a shell and a core wherein the core contains the alloyed structure, and the shell covers the core and is substantially composed of such alloy structure.
Applicant’s Specification [0023]
Sekine ‘574 [0017], [0020]
Dish-type rotating disk
Inner diameter: 60 mm
Depth: 3 mm
Rotation: 80,000 to 100,000 rpm
Dish-shaped rotary disk
Inner diameter: 60 mm
Depth: 3 mm
Rotation: 80,000 to 100,000 rpm
Granulation Chamber
Nitrogen gas 15 to 50°C
Pressure 1x10-1 Pa or below
Granulation Chamber
Nitrogen gas 15 to 50°C
Pressure 1 x 10-1 Pa or less
Oxygen 0 ppm or less
Particle diameter 20 um or smaller
Particle diameter 20 um or less


Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 102(1)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Sekine ‘574 (JP 2018-135574 machine translation).
Regarding claim 1, Sekine ‘574 teaches metal particles with a metal matrix containing a Sn-Cu alloy ([0008]) with an intermetallic compound that has a nanocomposite structure and the intermetallic compound is bonded to the metal matrix at the crystal lattice structure such that it has endotactic (i.e. endotaxial) bonding ([0009], [0013], [0014], Fig. 2), where Example 1 uses 8Cu/92Sn as a raw material to produce metal particles ([0025]) with a y-orthorhombic crystal structure that is endotaxically bonded to the intermetallic compound ([0026], Fig. 3). 
Sekine ‘574 teaches the metal particles have an outer shell and a core portion, where the core portion contains the metal matrix and an intermetallic compound and the outer shell covering the core portion is substantially compose of an intermetallic compound ([0014]). The term “substantially” is defined as “for the most part”, such that some unsubstantial amount of shell includes the metal matrix. This reads on the shell that covers the core being composed of an alloy structure in which the metal matrix and intermetallic compound form an endotaxial junction. In support of this Fig. 1 No. 2 of Sekine ‘574 is an electron micrograph of an Ar-sputtered metal particle thinly cut by focused ion beam (FIB) where the intermetallic compound 120 is light grey and the metal matrix 140 is dark grey ([0012]). In the event the outer layer on the particle cross section is the sputtered material, then what appears to be the shell of the particle has breaks in the light, intermetallic compound 120 surrounding the particle, which indicates the presence of the dark, metal matrix 140 in the shell structure.

    PNG
    media_image1.png
    473
    436
    media_image1.png
    Greyscale

The claim also does not quantify the thickness of the shell. Therefore, in Sekine ‘574 a shell that includes both the taught shell and a portion of the core next to the shell is composed of an alloyed structure in which the metal matrix and intermetallic compound form an endotaxial junction. 
Finally, the composition (i.e. Sn-Cu alloy with 8Cu/92Sn raw material, Sekine ‘574 [0008], [0025]) and processing (i.e. method of forming the powder, Sekine ‘574 [0017], [0020]; applicant’s specification [0023]) of the prior art are substantially similar to the claimed composition and the processing taught by applicant’s specification to form the claimed metal particle. It appears that the product of the prior art is substantially similar to the product claimed, including the metal particle comprising a shell and a core wherein the core contains the alloyed structure, and the shell covers the core and is substantially composed of such alloy structure. Where applicant claims a composition in terms of a function, property, or characteristic and the composition of the prior art is the same as that of the claim but the function, property, or characteristic is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103. MPEP 2112(III).
Applicant’s Specification [0023]
Sekine ‘574 [0017], [0020]
Dish-type rotating disk
Inner diameter: 60 mm
Depth: 3 mm
Rotation: 80,000 to 100,000 rpm
Dish-shaped rotary disk
Inner diameter: 60 mm
Depth: 3 mm
Rotation: 80,000 to 100,000 rpm
Granulation Chamber
Nitrogen gas 15 to 50°C
Pressure 1x10-1 Pa or below
Granulation Chamber
Nitrogen gas 15 to 50°C
Pressure 1 x 10-1 Pa or less
Particle diameter 20 um or smaller
Particle diameter 20 um or less


Regarding claim 2, Sekine ‘574 teaches the metal particles contain 3 to 85% by volume of an intermetallic compound ([0008], [0016]).
Regarding claim 3, Sekine ‘574 teaches the metal particles contain preferably 10 to 75% by volume of an intermetallic compound ([0016]).








Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANI HILL whose telephone number is (571)272-2523. The examiner can normally be reached Monday-Friday 7am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.H./Examiner, Art Unit 1735   


/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735